UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7615



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC E. ALVAREZ, a/k/a Chub,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
District Judge. (CR-97-47-H; CA-01-75-7-H)


Submitted:   March 8, 2004                 Decided:   March 24, 2004


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric E. Alvarez, Appellant Pro Se.    Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eric E. Alvarez appeals the district court’s order that

found his notice of appeal timely and entered a separate judgment

order as to its dismissal of his 28 U.S.C. § 2255 (2000) motion.

We previously denied a certificate of appealability and dismissed

Alvarez’s appeal of the court’s dismissal of his § 2255 motion.

See United States v. Alvarez, No. 02-6276, 2004 WL 249572 (4th Cir.

Feb. 11, 2004) (per curiam).          Because Alvarez seeks review of the

same order in this appeal, we deny a certificate of appealability

and dismiss as moot.         We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -